FILED
                            NOT FOR PUBLICATION                              SEP 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JACK ABU-EAD,                                    No. 07-71929

              Petitioner,                        Agency No. A079-653-032

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 30, 2011 **
                               Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

       Jack Abu-Ead, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ final order of removal dismissing his appeal of an

immigration judge’s decision denying his application for asylum and withholding

of removal. We deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To qualify for asylum relief, an applicant must show that he is unable or

unwilling to return to his home country “‘because of persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.’” Melkonian v. Ashcroft, 320 F.3d

1061, 1064 (9th Cir. 2003) (quoting 8 U.S.C. § 1101(a)(42)(A)). We review for

substantial evidence the BIA’s determination that a petitioner has not demonstrated

eligibility for asylum. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000).

To prevail under this standard, a petitioner “must show that the evidence not only

supports, but compels the conclusion that [the BIA’s] findings and decisions are

erroneous.” Id.

      Abu-Ead has not met his burden. The evidence does not compel a

conclusion that he was persecuted or has a well-founded fear of future persecution

on account of his religion.1 Because Abu-Ead fails to satisfy the lower burden of

proof required for asylum, he also necessarily fails to establish eligibility for

withholding of removal. See Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009).

Finally, because the BIA did not decide whether the immigration judge erred in


      1
        In his petition for review, Abu-Ead does not challenge the BIA’s decision
that was not persecuted on account of political opinion as a result of
“whistleblowing” activities. Nor does he challenge the BIA’s denial of relief under
the Convention Against Torture. As a result, both issues are waived. See Singh v.
Ashcroft, 361 F.3d 1152, 1157 n.3 (9th Cir. 2004).

                                           -2-
finding that Abu-Ead was not a credible witness, we do not reach that issue here.

See Sowe v. Mukasey, 538 F.3d 1281, 1285 n.4 (9th Cir. 2008).

      Petition DENIED.




                                        -3-